Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments authorized on October 20, 2021. Claims 5 and 13 have been cancelled. Claims 1-4, 6-12, and 14-20 have been allowed for the reasons set forth below.

EXAMINER'S AMENDMENT
3.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an email from Katherine Franco (Reg No. 68,383) on October 20, 2021.
The application has been amended as follows: 
---Beginning of Amendment---
1. (Previously Presented) A device comprising: 
a processor; and 
a memory comprising instructions executable by the processor to:
receive, at a mobile device, a series of images;
receive, at the mobile device, inertial data;

identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; 
generate, in response to identifying the loop closure, a refined trajectory using the trajectory, the series of images, the inertial data, and the loop closure; and
generate a map based on refined trajectory.
2. (Currently Amended) The device of claim 1, wherein the instructions to identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined using the series of images and the inertial data further comprises instructions to [[to]]:
assign a first cost to a first candidate trajectory based on consistency of the first candidate trajectory with a plurality of factors, the plurality of factors including locations of features within the series of images, correspondence between features in the series of images, stationary periods indicated by the inertial data, and motion measurements indicated by the inertial data;
assign a second cost to a second candidate trajectory based on consistency of the second candidate trajectory with the plurality of factors; and
select the first candidate trajectory as the trajectory based on a comparison of the first cost to the second cost.
3. (Original) The device of claim 2, wherein the memory further includes instructions executable by the processor to: 
assign a third cost to a third candidate trajectory based on consistency of the third candidate trajectory with the plurality of factors and the loop closure;
assign a fourth cost to a fourth candidate trajectory based on consistency of the fourth candidate trajectory with the plurality of factors and the loop closure; and
select the third candidate trajectory as the refined trajectory.
determine the third candidate trajectory and the fourth candidate trajectory based on the identified trajectory.
5. (Cancelled) 
6. (Original) The device of claim 5, wherein the memory further includes instructions executable by the processor to initiate transmission of data representing the map to another device.
7. (Original) The device of claim 5, wherein the memory further includes instructions executable by the processor to generate a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory, wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary. 
8. (Original) The device of claim 5, wherein the memory further includes instructions executable by the processor to: 
generate a user interface configured to present a request to place the mobile device at a boundary; and
identify a location as a position of the boundary in response to determining that the mobile device has been located at the location for a threshold period of time, wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary.
9. (Previously Presented) A non-transitory computer readable medium comprising instructions executable by a processor to:
receive, at a mobile device, a series of images;
receive, at the mobile device, inertial data;

identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; 
generate, in response to identifying the loop closure, a refined trajectory using the trajectory, the series of images, the inertial data, and the loop closure; and
generate a map based on refined trajectory.
10. (Currently Amended) The non-transitory computer readable medium of claim 9, wherein the instructions to identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined using the series of images and the inertial data further comprises instructions to [[to]]:
assign a first cost to a first candidate trajectory based on consistency of the first candidate trajectory with a plurality of factors, the plurality of factors including locations of features within the series of images, correspondence between features in the series of images, stationary periods indicated by the inertial data, and motion measurements indicated by the inertial data;
assign a second cost to a second candidate trajectory based on consistency of the second candidate trajectory with the plurality of factors; and
select the first candidate trajectory as the trajectory based on a comparison of the first cost to the second cost.
11. (Original) The non-transitory computer readable medium of claim 10, wherein the instructions executable by the processor to refine the trajectory include instructions executable by the processor to: 
assign a third cost to a third candidate trajectory based on consistency of the third candidate trajectory with the plurality of factors and the loop closure;
assign a fourth cost to a fourth candidate trajectory based on consistency of the fourth candidate trajectory with the plurality of factors and the loop closure; and
select the third candidate trajectory as the refined trajectory.
determine the third candidate trajectory and the fourth candidate trajectory based on the identified trajectory.
13. (Cancelled) 
14. (Original) The non-transitory computer readable medium of claim 13, further comprising instructions executable by the processor to initiate transmission of data representing the map to another device.
15. (Original) The non-transitory computer readable medium of claim 14, further comprising instructions executable by the processor to generate a user interface configured to receive drawing input indicating a position of a boundary around the refined trajectory, wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary. 
16. (Original) The non-transitory computer readable medium of claim 14, further comprising instructions executable by the processor to: 
generate a user interface configured to present a request to place the mobile device at a boundary; and
identify a location as a position of the boundary in response to determining that the mobile device has been located at the location for a threshold period of time, wherein the instructions executable by the processor to generate the map based on the refined trajectory are executable to generate the map based further on the position of the boundary.
17. (Previously Presented) A method comprising:
receiving, at a mobile device, a series of images;
receiving, at the mobile device, inertial data;
identifying a trajectory of the mobile device based on a cost minimization of candidate trajectories determined using the series of images and the inertial data; 

generating, in response to identifying the loop closure, a refined trajectory using the trajectory, the series of images, the inertial data, and the loop closure; and
generating a map based on refined trajectory.
18. (Original) The method of claim 17, wherein identifying the trajectory includes:
assigning a first cost to a first candidate trajectory based on consistency of the first candidate trajectory with a plurality of factors, the plurality of factors including locations of features within the series of images, correspondence between features in the series of images, stationary periods indicated by the inertial data, and motion measurements indicated by the inertial data;
assigning a second cost to a second candidate trajectory based on consistency of the second candidate trajectory with the plurality of factors; and
selecting the first candidate trajectory as the trajectory based on a comparison of the first cost to the second cost.
19. (Original) The method of claim 18, wherein refining the trajectory includes: 
assigning a third cost to a third candidate trajectory based on consistency of the third candidate trajectory with the plurality of factors and the loop closure;
assigning a fourth cost to a fourth candidate trajectory based on consistency of the fourth candidate trajectory with the plurality of factors and the loop closure; and
selecting the third candidate trajectory as the refined trajectory.

20. (Currently Amended) The method of claim 19, wherein the third candidate trajectory and the fourth candidate trajectory are determined based on the identified trajectory.
---End of Amendment---

Allowable Subject Matter
4.	Claims 1-4, 6-12, and 14-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Newcombe et al., U.S. Patent No. US 9,242,171, in view of Moeglein et al., U.S. Patent Application Publication No 2015/0094089, hereinafter referred to as Newcombe and Moeglein, respectively.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generate, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generate a map based on refined trajectory.

7.	Claims 2-4, 6-8 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generate, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generate a map based on refined trajectory.

9.	Claims 10-12, 14-16 depend from claim 9 and are therefore allowable.

10.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identifying a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identifying a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generating, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generating a map based on refined trajectory.

11.	Claims 18-20 depend from claim 17 and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665